Fourth Court of Appeals
                                    San Antonio, Texas
                                MEMORANDUM OPINION
                                       No. 04-12-00395-CV

                              IN THE INTEREST OF C.M., a Child

                     From the 37th Judicial District Court, Bexar County, Texas
                                  Trial Court No. 2004-CI-13517
                              Honorable Dick Alcala, Judge Presiding

PER CURIAM

Sitting:          Rebecca Simmons, Justice
                  Steven C. Hilbig, Justice
                  Marialyn Barnard, Justice

Delivered and Filed: November 7, 2012

DISMISSED FOR WANT OF JURISDICTION

           Appellant Henry Magallanes filed a notice of appeal complaining of the judgment or

order “rendered on June 25, 2012.” The clerk’s record does not contain such a judgment or

order. Further, the clerk’s record does not appear to contain a final, appealable order. See

Lehmann v. Har-Con Corp., 39 S.W.3d 191, 195 (Tex. 2001) (noting that generally “an appeal

may be taken only from a final judgment”).

           On October 4, 2012, we notified appellant that the clerk’s record does not appear to

contain a final, appealable order; we ordered appellant to show cause in writing not later than

October 19, 2012, why this appeal should not be dismissed for want of jurisdiction. See TEX. R.

APP. P. 42.3(a); Lehmann, 39 S.W.3d at 195. We warned appellant that if he did not show cause
                                                                                  04-12-00395-CV


within the time provided why this court has jurisdiction over this appeal, the appeal would be

dismissed for want of jurisdiction. See TEX. R. APP. P. 42.3(a); Lehmann, 39 S.W.3d at 195.

       On October 31, 2012, appellant filed a response to our October 4, 2012 order.

Appellant’s response stated the parties have agreed to a disposition of the matter; it included a

copy of a final order in the underlying cause dated October 31, 2012. However, appellant’s

response failed to show how we have jurisdiction in this appeal over the “order rendered on June

25, 2012.”

       Therefore, we dismiss this appeal for want of jurisdiction. See TEX. R. APP. P. 42.3(a);

Lehmann, 39 S.W.3d at 195. Costs of this appeal are taxed against appellant.



                                                PER CURIAM




                                              -2-